Baldwin, J. delivered the opinion of the Court
Field, C. J. concurring.
This case involves the same principles as that of Hart v. Burnett, recently decided. The argument of respondent is addressed mainly to show that the title held by the city is not such as to exempt it from execution sale. This question was considered at great length in the case of Hart v. Burnett, and it is not considered necessary to go over the subject again. We are satisfied with the decision in that case, and reaffirm it now.
Judgment reversed.